[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The motion for reconsideration is denied without prejudice to the defendant's refiling a motion to dismiss supported by (1) a showing as to the legal and factual authority for the defendant to have entered into the subject contract in her official capacity, (2) a memorandum of law tailored to the particular facts and issues of this case, i.e., not another "canned" brief on sovereign immunity, which addresses whether such immunity is waived by paragraphs # 1 and # 2 of that portion of the lease bearing the subheading "WHAT WE CAN DO IF YOU DO NOT LIVE UP TO OUR AGREEMENT."
BY THE COURT
Bruce L. LevinJudge of the Superior Court